DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action in is in response to papers filed on 24 SEP 2021. This application is a 371 of PCT/US2017/040696.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/040696 filed 5 JUL 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/358,339, filed 5 JUL 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Status of the Claims
Claims 8, 10, 19-30, 32-46 and 48-83 are cancelled. Claims 1, 15 and 47 are currently amended.  Claims 1-7, 9, 11-18, 31, and 47 are pending and under examination.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 24 SEP 2021 has been considered by the examiner. The signed and initialed PTO Form 1449 is mailed with this action.
Objection to the Specification
The prior objection to the specification due to an embedded hyperlink and/or other form of browser-executable code found on pp. 2 and 82 is withdrawn in light of applicant’s amendments to the specification deleting the embedded hyperlink and/or other form of browser-executable code found on pp. 2 and 82.
The specification is objected to for the following reasons:
There are discrepancies in the specification in regard to PIK3CA oncogenic mutations. 
The Table on p. 82 list E345K as the mutation associated with SEQ ID NO: 4. However, SEQ ID NO: 4 corresponds to an oncogenic E545K mutation in PIK3CA. 
SEQ ID NO: 5 and 17 comprise nucleic acid sequences that encode a wildtype PIK3CA gene and do not correspond to a PIK3CA gene comprising a D549N oncogenic mutation as disclosed in the Table on p. 82. SEQ ID NO: 5 indicates a D549N PIK3CA mutation according to the Table on p. 82 but SEQ ID NO: 17 indicates an E549N mutation in PIK3CA according to p. 85. Yet SEQ ID NO: 5 and SEQ ID NO: 17 have a 100% match over the 20 nts specific to the wildtype PIK3CA sequence indicating no change in the “D” present in the wildtype sequence at position 549 (see figure below, Qy = SEQ ID NO: 5; Db = SEQ ID NO: 17).

    PNG
    media_image1.png
    209
    754
    media_image1.png
    Greyscale

Objection to the Drawings
The prior objections to Figures 4A-4B and 5A-5B are withdrawn in light of applicant’s amendment to Fig. 4B, adding the appropriate SEQ ID NO:s to the drawing, and submission of higher resolution drawings.
Claim Rejections - 35 USC § 112(a)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of applicant’s amendment to the claim omitting the term “preventing.”
Claim Rejections - 35 USC § 112(b)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the is withdrawn in light of applicant’s amendment to the claim which now renders the claim definite in regard to the bidirectional H1 promoter. 
Claims 1-7, 9, 11-18, 31, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “target sequence” in claims 1 (lines 15-16) and 47 (lines 12-13) is used by the applicant to mean “a nucleic acid sequence of length 326 nucleotides comprising a 230 nucleotide (nt) H1 bidirectional promoter, a 20 nt target sequence, and a 76 nt RNA scaffold sequence,” as evidenced by the corresponding SEQ ID NO, while the accepted meaning is “a gene-specific nucleic acid sequence of about 20-23 nucleotides depending on inclusion or exclusion of the PAM sequence excluding any regulatory sequences such as a bidirectional promoter and also excluding the RNA scaffold sequence.” The art-recognized term is used in reference a gene-specific target sequence that is a DNA site in a cell wherein the gRNA targets and hybridizes with the target sequence to guide the Cas system to the site of editing within the target gene. See specification p. 29 ¶2, claim 1 lines 6 and 12, claim 47 lines 6 and 10, and p. 4 final ¶ for applicant’s acknowledged art-recognized definition and references demonstrating the art-recognized use. The term is indefinite because the specification does not clearly redefine the term.
Claims 2-7, 9, 11-18, are rejected under 35 U.S.C. 112(b) because they are dependent claims that do not overcome by further limitations the deficiencies of the rejected claim (claim 1) from which they depend.
Claim 6 is rejected under 35 U.S.C. 112(b) because the claim recites the limitation "The method of claim 1, wherein the adeno-associated virus-packaging adenovirus comprises at least one deletion in an adenoviral gene".  There is insufficient antecedent basis for this limitation in the claim. The limitation is found in claim 2, not in claim 1.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 11 and 12 are rejected under 35 U.S.C. 112(d) because nuclease-mediated cleavage will necessarily inactivate one or more gene products and/or excise at least one gene mutation as directed by the gRNA and target sequence and the activity of the “nuclease 9that) cleaves one or both strands of the DNA molecule to alter expression of the one or more gene products.”
Claims 13 and 14 are rejected under 35 U.S.C. 112(d) because the H1 promoter is a necessary component of claim 1, as indicated by the recited SEQ ID NO:s 12-14 and 16-18, each of which comprise the nucleic acid sequence encoding an H1 bidirectional promoter (positions 1-230).
Claim 31 is rejected under 35 U.S.C. 112(d) because it is broader than claim 1 which it is required to further limit. Claim 31 recites SEQ ID NO:s specific to IDH1 target sequences that .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ZHANG–KIM–JOUNG–DEGLON–Montague–CHOPCHOP
Claims 1-5, 11-14, 16-18, 31, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (ZHANG, et al. WO2014204729A1; published: 24 DEC 2014), KIM (KIM, et al. US20150322457A1; published: 12 NOV 2015), JOUNG (KR20150131251-A; Publ. 24 NOV 2015), DEGLON (WO2016020399A1; Publ. 11 FEB 2016), Montague (Montague TG, et al. Nucleic Acids Research. 2014 Jul 1;42(W1):W401-7), and CHOPCHOP (chopchop.cbu.uib.no/; last visited 22 DEC 2021).
ZHANG is directed to delivery, use and therapeutic applications of the CRISPR-Cas systems and compositions for targeting disorders and diseases using viral components (Abstract) and discloses a non-naturally occurring (or engineered) nuclease system comprising one or more vectors comprising: i) a promoter (i.e. a regulatory element, e.g. U6 or H1 promoter [001067]) operably linked to at least one nucleotide sequence encoding a nuclease system guide RNA (gRNA), wherein the gRNA hybridizes with a target sequence of a DNA molecule in a cell of the subject, and wherein the DNA molecule encodes one or more products expressed in the cell; and ii) a (second) regulatory element operable in a cell operably linked to a nucleotide sequence encoding a genome-targeted nuclease (or, per ZHANG, a CRISPR enzyme, i.e. Cas9; see [00757, 001071] and claim 10), wherein components (i) and (ii) are located on the same or different vectors of the system, wherein the gRNA targets and hybridizes with the target sequence and the nuclease cleaves one or both strands of the DNA molecule ([00757, 
Furthermore, ZHANG teaches treating or inhibiting a condition caused by a defect in a target sequence in a genomic locus of interest in a subject or non-human subject in need thereof comprising modifying the subject by manipulation of the target sequence by delivering (i.e. administering) the system to the subject (claim 3 and 001071). ZHANG also teaches targeting proto-oncogenes, such as KRAS (also known as KRAS2, RASK2), as targets involved in cell dysregulation and oncology diseases and disorders (Tables A and B, pp. 220-2) and describes the application of the CRISPR-Cas system for correcting defects associated with a wide range of genetic diseases including conditions of neoplasia [00858-9] in which the target gene is KRAS (Table A, p. 220). 
ZHANG also teaches: AAV as the viral vector for the CRISPR-Cas system (claim 9), systems comprising a codon-optimized Cas9 gene ([0022] and [001067]), use of an H1 promoter [0263], and use of a double short H1 promoter in the same or opposite orientations for expression of at least two gRNAs [001939-41]; the examiner interprets the H1 promoter in opposite orientations as a bidirectional H1 promoter.  ZHANG further teaches a single vector for expression of Cas9 and gRNA(s) ([00755], [001048], [001066-7]) and vectors encoding 1-20 or more gRNAs [00756, 001613]. ZHANG teaches use of adenoviral vectors and AAV [00728] and combinations of both [00426] (see also [00104], [00145], [00304], [00428], [00576], [00789-91], [00963], and e.g. claims 1, 3, 9). ZHANG also teaches embodiments where the adenoviral vector may comprise E1, partial E3 and E4 deletions [00627] and the use of adenovirus as AAV-helper virus for replication and packaging of rAAVs ([00104], [00790], claims 16 and 17). 
ZHANG teaches use of the CRISPR-Cas, viral–vectored system for modification of target polynucleotides in eukaryotic cells where modification may correspond to altering expression (e.g. by decreased transcription) of a target gene, wherein the target sequence comprises a mutation targeted for repair [00133]. Furthermore, ZHANG teaches such disease-associated target genes as genes possessing mutation(s) or genetic variation that is directly responsible or is in linkage disequilibrium with a gene(s) that is responsible for the etiology of a disease [00852]. The examiner interprets “a defect in target sequence in a genomic locus of interest,” 
            Thus, in regard to claims 1 and 47, ZHANG teaches compositions of adenovirus/AAV virus/ vectors comprising CRISPR-Cas9 system with gRNAs specific for targeting oncogenes including KRAS and PIK3CA for use in methods for treating cancer in subjects in need thereof or altering expression of gene products in cells.
           A skilled artisan taking the teachings of ZHANG as a whole would envision a method of treating cancer in subjects in need thereof (or a method for altering expression of one or more gene products in a cell) by providing an engineered CRISPR-(codon-optimized) Cas9-viral-vectored system comprising one or more (AAV or adenovirus) vectors comprising one or more operably-linked regulatory elements/promoters/bidirectional H1 promoters, for expression of one or more gRNAs targeting oncogenes (e.g. KRAS and/or PIK3CA) comprising one or more mutations and for expression of the (codon-optimized) Cas9 gene targeted nuclease from the same or different vectors, wherein the gRNA(s) hybridize with the target sequence(s) and the nuclease cleaves one or both strands of the DNA molecule to alter expression of one or more gene products. Furthermore, a skilled artisan would be able to determine a/n (therapeutically) effective amount of the system to administer in the provided method(s).
The person of ordinary skill in the art would have been motivated to use the teachings provided in ZHANG in a method of treating cancer or for altering gene expression in a cell by administering or providing the CRISPR-Cas viral-vectored system because it is scientifically rational to do so.  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements are taught by ZHANG, further they are taught in various combinations for treating cell dysregulation and/or oncologic disorders and diseases.   It would be therefore predictably 
The skilled artisan would have had a reasonable expectation of success as ZHANG teaches systems comprising CRISPR-Cas9-gRNA viral vectors (including adenovirus and rAAV vectors) for altering gene expression and treating cancer/oncogenic disorders. 
Therefore, the methods as taught by ZHANG would have been prima facie obvious over the methods of the instant application.
However, in regard to claims 1, 31, and 47, ZHANG does not teach mutations specific to KRAS and/or PIK3CA or specific gRNA sequences for targeting these oncogenes.
In regard to SEQ ID NO:s 12-14 and 16-18, each is a polynucleotide sequence of 326 nucleotides (nt) length comprising (from the 3’ to the 5’ end): a 230 nt H1 bidirectional promoter, a 20 nt gRNA (specific to the gene target), a 76 nt RNA scaffold. 
In each SEQ ID NO: 12-14 and 16-18 the nt residues 1-230 represent an H1 bidirectional promoter sequence that was known and taught in the prior art in the context of Cas9 vector constructs comprising: an H1 promoter, a target sequence specific gRNA, and a scaffold/tracr RNA as evidenced by JOUNG (p. 18 ¶6) and DEGLON (p. 6 ¶3).
In regard to the 76 nt RNA scaffold sequence, JOUNG (KR20150131251A) teaches a CRISPR Cas9 RNA sequence (SEQ ID NO: 4) adjacent to a target specific gRNA that is 100% identical to positions 251-326 of instant SEQ ID NO: 12-14 and 16-18 (see figure provided below: Qy = instant SEQ ID NO: 12, Db + SEQ ID NO: 4 of KR20150131251A) operably linked to a H1 promoter (p. 18 ¶6) and delivered via viral vectors (p. 19 ¶2).

    PNG
    media_image2.png
    158
    747
    media_image2.png
    Greyscale

Similarly, DEGLON (WO2016020399A1) teaches a CRISPR system showing the Cas9 protein, sgRNA: comprising the gRNA, PAM, and scaffold/tracr RNA (76 nts long identical to positions 251-326 in SEQ ID NO:s 12-14 and 16-18; see Fig 1.) DEGLON teaches the sgRNA (composed of a tracrRNA/scaffold sequence and a crRNA sequence of 15-30 (preferably 20) 
Thus, the residues corresponding to positions 1-230 (H1 promoter) and 251-326 (tracr/scaffold RNA) of instant SEQ ID NO:s 12-14 and 16-18 would have been obvious to a practitioner of the art, in view of the teachings of and JOUNG and DEGLON. JOUNG and DEGLON also render obvious the ordering of the H1 bidirectional promoter linked to a gRNA (target site sequence of 20 nts) linked to the RNA scaffold (76 nts) and use of a viral (AAV) vector construct for delivering the CRISPR/Cas system for target specific gene-editing.
Thus, in regard to SEQ ID NO:s 12-14 and 16-18 the remaining analysis involves the actual target site sequence (20n) that hybridizes the gRNA sequence. 
According to the instant specification, the specific oncogenic target sites are described in the Table on pages 82-83 and comprise 23 nt sequences incorporating a 3 nt PAM sequence at the 3’ end. 
In regard to claims 1, 31, and 47, the specification indicates that SEQ ID NO: 1 and SEQ ID NO: 14 comprise an oncogenic target sequence for a KRAS G13D oncogenic mutation (see Table p. 82 and p. 84 ¶2).
As noted in the prior action, Kim is directed to targeted genome editing in eukaryotic cells or organisms. More particularly, to a composition for cleaving a target DNA in eukaryotic cells or organisms comprising a guide RNA specific for the target DNA and Cas protein-encoding nucleic acid or Cas protein, and use thereof (Abstract). Kim teaches genotyping oncogenic single-nucleotide variations using RNA-guided endonucleases (RGENs) and attenuating RGEN activity by employing a single-base mismatched guide RNA instead of a perfectly-matched RNA. Kim demonstrates that RGENs that contain perfectly-matched guide RNA specific to the wild-type sequence or mutant sequence cleaved both sequences (FIGS. 31A and 32A), and, in contrast, that RGENs that contain a single-base mismatched guide RNA distinguished the two sequences, enabling genotyping of three recurrent oncogenic point mutations(*) in the KRAS and PIK3CA genes in human cancer cell lines (FIG. 29B and FIGS. 33A and B) [0271]. (* KRAS point mutation (c. 34 G>A) = G13C; PIK3CA point mutation (c.3140 A>G) = H1047R.)

Thus, before the time of filing, an artisan of skill in the art would at once envisage using known sequences taught by Kim to effectively target oncogenes, namely KRAS and/or PIK3CA by engineering vectors to comprise expression of gRNAs with sequences corresponding to SEQ ID NO: 1 or 3 (KRAS), or 6 (PIK3CA). Thus, KIM teaches gRNA sequences specific to the 20 nt sequences of SEQ ID NO: 13 (gRNA SEQ ID NO: 3), SEQ ID NO: 14 (gRNA SEQ ID NO: 1), and SEQ ID NO: 18 (gRNA SEQ ID NO: 6).
Furthermore, as Kim makes abundantly clear, it would be obvious to one of ordinary skill in the art to generate additional gRNAs to target other known mutations in KRAS and PIK3CA associated with oncogenic disorders or disease, such as G12C (KRAS) and E545K and D549N (PIK3CA). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHANG and KIM to provide compositions of adenovirus/AAV virus/vectors comprising a CRISPR-Cas9 system comprising promoter(s)/ regulatory element(s) operably linked to one or more gRNAs (specific for oncogenes comprising the genes and/or sequences and/or mutations described above) and to at least one nucleotide sequence encoding a nuclease system (Cas9) for use in methods for treating cancer in subjects in need thereof. The artisan of skill in the art would have a 
In summary, ZHANG teaches compositions of adenovirus/AAV virus/ vectors comprising CRISPR-Cas9 system with gRNAs specific for targeting oncogenes including KRAS and PIK3CA for use in methods for treating cancer in subjects in need thereof or altering expression of gene products in cells. JOUNG and DEGLON teach H1 promoters linked to sgRNAs comprising gRNA, PAM, and tracr/scaffold RNAs that render positions 1-230 and 251-326 of SEQ ID NO:s 12-14 and 16-18 obvious. And KIM teaches gRNAs specific to KRAS and PIK3CA targets that are 100% identical to the gRNA in SEQ ID NO:s 1 and 14, 3 and 13, and 6 and 18.
Furthermore, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1, 31, and 47, Montague is considered relevant prior art for having taught the existence of web-based tools for the ordinary artisan to design CRISPR/Cas9 target sites for their gene of interest, e.g. the CHOPCHOP tool. A practitioner in the art would know that targeting known oncogenic mutations for correction utilizing a CRISPR/Cas system would involve generating gRNAs specific to the gene target site where the oncogenic mutation(s) occur(s). As the following mutations in KRAS (G13D, G12C, G12D) and PIK3CA (E545K, D549N, and H1047R) were known in the prior art before the effective filing date of the instant invention, a practitioner would have found it obvious to generate gRNAs accordingly. The guide RNAs are typically 20-23 nts in length. This indicates that a practitioner would limit a gRNA to the mutation site plus or minus 20 nts flanking the mutation site. Providing gene target sequences of 60 to 90 nucleotides that encompassed the mutation sites of interest, with at least 20 nucleotides flanking both sides of the mutation site, the CHOPCHOP tool generated the following gRNAs targeting the known oncogenic mutation sites cited above.

PIK3CA (SEQ ID NO: 4-6 and 16-18)
          Target range 
Mutation	Corresponding SQ ID		   nucleotide substitutions            for CHOPCHOP
E545K 		SEQ ID NO: 4 and 16		1633-1635  GAG (E) -> AAG (K)	1600-1690
3’ atttctacacgagatcctctctctgaaatcactAAGcaggagaaagattttctatggagtcacagacactattgtgtaa 
ctatccccgaaa  5’



    PNG
    media_image3.png
    363
    1719
    media_image3.png
    Greyscale


D549N 		SEQ ID NO: 5 and 17	1645-1647  GAT (D) -> 		1600-1690
Not analyzed because SEQ ID NO: 5 and 17 are wildtype PIK3CA sequences.

          Target range 
Mutation	Corresponding SQ ID		   nucleotide substitutions            for CHOPCHOP
H1047R	SEQ ID NO: 6 and 18		3139-3141  CAT (H) -> CGT (R)	3110-3170
3’ tatttcatgaaacaaatgaatgatgcaCGTcatggtggctggacaacaaaaatggattgga 5’

SEQ ID NO: 6 (H1047R) is a 100% match to CHOPCHOP analysis Rank 5. Only Rank #1, 3, and 5 target the H1047R mutation site.

    PNG
    media_image4.png
    421
    1721
    media_image4.png
    Greyscale


Thus, in regard to PIK3CA oncogenic mutations, CHOPCHOP online tool evidences target sites that are 100% identical to instantly recited SEQ ID NO: 4 (Rank #2, above) and 6 (Rank #5, above). Similar CHOPCHOP analyses of the oncogenic mutation sites in KRAS evidence target sites that are 100% identical to instantly recited SEQ ID NO:s 1-3 (each with Rank #1; see NPL provided with this action).
Thus, a practitioner would have found it obvious to generate gRNAs corresponding to SEQ ID NO:s 1-3 utilizing a tool such as CHOPCHOP to target the known oncogenic mutations associated with KRAS: G13D, G12C, G12D, respectively. And a practitioner would have also found it obvious to generate gRNAs corresponding to SEQ ID NO:s 4 and 6 utilizing a tool such 
In regard to the further limitations of claims 2-3 and 5: ZHANG teaches providing an adenovirus packaging AAV that is provided concurrently with the nuclease system [0104], [0244], [0790]-[0791] and wherein packaging the guide and Cas9 sequences within a viral delivery vector (in one or more viral vectors) is preferable in terms of greatly increased efficiency [0255],[0426],[0795],[001048].
In regard to the further limitations of claims 4, 16-17, ZHANG teaches a CRISPR/Cas9 system, see for example, [0247],[0795],[001048] (see also KIM claims 58-103; DEGLON Abstract; JOUNG p. 2 final ¶) wherein the Cas9 protein may be codon optimized [0022],[00125],[00761]-[00764] (see also, KIM claims 3 and 101; DEGLON p. 6 final ¶).
In regard to the further limitations of claims 11-12, ZHANG teaches a system that inactivates one or more gene products [00809],[00819]-[00821] (see also KIM claims 72, 87, 98, and [0053], [0175],[0211]) and/or excises at least one gene mutation [00821] (see also KIM Fig. 20D and [0113]-[0118],[0235]-[0236]). 
In regard to the further limitations of claims 13-14 and 18, ZHANG teaches the use of an H1 promoter [0263], and use of a double short H1 promoter in the same or opposite orientations (the examiner interprets the H1 promoter in opposite orientations as a bidirectional H1 promoter) for expression of at least two gRNAs [001939-41]. JOUNG and DEGLON also teach the use of H1 promoters and expression of 1, 2, 3, 4, 5, or more gRNAs from a single vector (JOUNG p. 10 ¶4 and p. 18 ¶6; DEGLON p. 6 ¶3).

ZHANG–KIM–JOUNG–DEGLON–Montague–CHOPCHOP–Wold
Claims 1-2, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (ZHANG, et al. WO2014204729A1; published: 24 DEC 2014), KIM (KIM, et al. US20150322457A1; published: 12 NOV 2015), JOUNG (KR20150131251-A; Publ. 24 NOV 2015), DEGLON (WO2016020399A1; Publ. 11 FEB 2016), Montague (Montague TG, et al. Nucleic Acids Research. 2014 Jul 1;42(W1):W401-7), and CHOPCHOP (chopchop.cbu.uib.no/; last visited 22 DEC 2021), herein ZHANG–KIM–JOUNG–DEGLON–Montague–CHOPCHOP, as applied to claims 1 and 2 above, and further in view of Wold (Wold, SM, et al. Current Gene Therapy, 2013; 13(6), 421-433).
ZHANG–KIM–JOUNG–DEGLON–Montague–CHOPCHOP render obvious the instant invention of claims 1 and 2 as described above. In regard to claims 6, 7, and 9, ZHANG also teaches providing adenovirus helper-viruses for generating and packaging rAAVs ([00104], [00790], claims 16 and 17). Furthermore, ZHANG teaches embodiments where the adenoviral vector may comprise E1, partial E3 and E4 deletions [00627]. Thus, ZHANG teaches elements of recombinant adenoviruses as AAV-helper/packaging viruses (i.e. adenoviruses comprising rep and cap genes necessary for AAV replication and packaging) and recombinant adenoviruses modified by deletion of E1, E3 and/or E4 genes. 
Implicit to the teaching of adenovirus as an AAV-helper virus in ZHANG (and elsewhere) is that which is known by one of ordinary skill in the art, namely, that AAV-helper viruses (e.g. adenovirus AAV-helper viruses) necessarily comprise the AAV rep and cap genes obligatory for AAV replication and packaging. One of ordinary skill in the art further understands that the helper/packaging virus needs to be provided concurrently to provide replication (and packaging) of the AAV vector constructs (in the case of the instant application an AAV construct or constructs comprising the nuclease system). (See, for example, BETZ, et al. US 20050136042 A1 [0136]-[0152]; and/or MANDEL, et al. US 20050143330 A1 [0033]-[0035].)
ZHANG, however, does not teach the AAV-helper/packaging virus as the one bearing the adenovirus (early) gene mutations (e.g. E1, E3 and/or E4).
Wold teaches Ad5 adenoviruses comprising deletions in E1, with or without partial E3 deletions (Fig. 1d, provided below), for use in cancer-related gene therapy applications (Fig. 1 legend and pp.9-17, sections 8-11). These modified adenoviruses/vectors provide conditional replication in oncogenic tissues and a capacity for the introduction of heterologous transgene(s). One of ordinary skill in the art of cancer-related gene therapy, would at once envisage the benefit of the delta-E1/E3 adenoviruses (reviewed in Wold) as AAV-helper in vivo or in vitro.

    PNG
    media_image5.png
    445
    1049
    media_image5.png
    Greyscale

Thus, before the time of filing it would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ZHANG and Wold to construct and provide a recombinant adenovirus (serotype 5) with at least one deletion in an adenoviral gene (E1 and E3) that serves as an AAV-packaging (helper) virus. Providing this helper/packaging adenovirus concurrently with the AAV vector would also at once be envisaged by one of ordinary skill in the art, as the rep and cap transgenes in the helper/packaging adenovirus are provided for the purpose of (and obligatory for) the replication and packaging of the AAV for use in gene therapy applications. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ZHANG and Wold to provide AAV-helper/packaging adenovirus, with E1 and/or E3 deletions for replication and packaging of the AAV (i.e. concurrently with the AAV/nuclease system) for use in cancer-related gene therapy. 
 The skilled artisan would have had a reasonable expectation of success in combining the teachings of ZHANG and Wold because these teachings are both directed to cancer-related, viral vector-mediated gene therapy.  

ZHANG [00627] In another embodiment, an El-, partial E3-, E4-deleted adenoviral vector may be contemplated for delivery to the eye.

ZHANG–KIM–JOUNG–DEGLON–Montague–CHOPCHOP–LOU–Schmidt
Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (ZHANG, et al. WO2014204729A1; published: 24 DEC 2014), KIM (KIM, et al. US20150322457A1; published: 12 NOV 2015), JOUNG (KR20150131251-A; Publ. 24 NOV 2015), DEGLON (WO2016020399A1; Publ. 11 FEB 2016), Montague (Montague TG, et al. Nucleic Acids Research. 2014 Jul 1;42(W1):W401-7), and CHOPCHOP (chopchop.cbu.uib.no/; last visited 22 DEC 2021), herein ZHANG–KIM–JOUNG–DEGLON–Montague–CHOPCHOP, as applied to claims 1, 13, and 14 above, and further in view of LOU (WO 2005035718 A2; published: 21 APR 2005) and Schmidt (Schmidt, F., et al. Biotechnology Journal, 2015; 10(2), 258-272).
ZHANG–KIM–JOUNG–DEGLON–Montague–CHOPCHOP render obvious the instant invention of claims 1, 13, and 14 as described above. In regard to claim 15, as described above, ZHANG teaches compositions of adenovirus/AAV virus/vectors comprising a CRISPR-Cas9 system comprising promoters/regulatory elements (including double short H1 promoters in opposite orientations, i.e. bidirectional H1 promoter) operably linked to one or more gRNAs (specific for oncogenes) and to at least one nucleotide sequence encoding a nuclease system (Cas9) for use in methods for treating cancer in subjects in need thereof or altering expression of gene products in cells. 
ZHANG does not teach a specific embodiment where the bidirectional H1 promoter provides transcription of at least one gRNA in one direction and transcription of the nuclease in the opposite direction.
LOU teaches bidirectional H1 (BiH1) promoters in adenoviral vector (pQuiet) constructs that express multiple RNAs from H1 (and/or U6) bidirectional promoters (pp. 11, 16, 21-22; and Figs. 8 and 11). LOU teaches common objectives for developing gene therapy vectors contributing to the development and use of these bidirectional promoters, including to 
Schmidt teaches single viral vectors (including AAV and adenovirus vectors) co-expressing gRNA and Cas9 (Figure 2B-2, p. 261 and section 3.1, p. 265). Schmidt also teaches the benefits of providing adenoviral vectors in delivery of Cas9, gRNAs and DNA repair templates in the same section (p.265) and proof-of-concept toward applications of viral-CRISPR vectors in humans targeting individual genes with adenoviral vectors co-expressing Cas9 and gRNAs to the target gene of interest (section 3.3.1, p. 267).

    PNG
    media_image6.png
    532
    647
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to combine the teachings of ZHANG–KIM–JOUNG–DEGLON–Montague–CHOPCHOP, LOU, and Schmidt to generate rAAVs (and/or recombinant adenoviruses) that comprise an H1 bidirectional promoter expressing at least one gRNA transcript in one direction  and a nucleotide sequence encoding Cas9 (a genome-targeted nuclease) in the opposite direction. This would have been prima facie 
Claim Status
Claims 1-7, 9, 11-20, 22-24, 26-27, 29-31, and 47 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 

                                                                                                                                                                                                   /KEVIN K HILL/Primary Examiner, Art Unit 1633